PER CURIAM:
The State and the Governor of Pennsylvania brought this suit to challenge the Federal Energy Administration’s al*1407location of motor gasoline among the states and certain related administrative procedures. The challenged actions had been taken under the Emergency Petroleum Allocation Act. This controversy has now been rendered moot by the expiration of statutory authority for the entire program of federal control and allocation of petroleum products.
The district court dismissed the complaint on the ground that the plaintiff lacked standing. However, on this appeal from that decision, supervening mootness prevents us from reviewing the issue of standing.
The order dismissing the complaint for lack of standing is vacated, and the cause is remanded to the district court with direction to enter a new order of dismissal because the controversy has become moot.